Mr. Justice Dunn delivered the opinion of the court: On a plea of guilty to an indictment charging abduction Henry W. Petrie was sentenced by the circuit court of DuPage county, at the January term, 1918, to serve an indeterminate term in the penitentiary and has sued out a writ of error to reverse the judgment. The errors assigned include one that the grand jury which returned the indictment was not sworn, and another that the court neglected to explain to the plaintiff in error the consequences of the plea of guilty. The cause was continued to enable the Attorney General to have the record amended, and at the January term, 1920, of the circuit court the record of the empaneling of the grand jury was amended by inserting therein as of January 16, 1918, the words: “The said grand jurors are duly sworn and charged by the court according to law.” The record of the court showed the following on the 17th day of January: “Now on this day comes the said grand jury, chosen and. sworn as aforesaid, into open court and make final report of their proceedings,” etc. This recital of the previous swearing of the grand jury was a sufficient basis for the court’s correcting the record, if any correction was necessary, in the way it did, as to the empaneling of the grand jury. The original record of the defendant’s sentence shows that on March 2, 1918, he withdrew his plea of not guilty, and “being arraigned for plea says that he is guilty as to abduction as charged in the indictment herein. And now neither the said defendant, nor his counsel, for him, say anything further why the judgment of the court should not now be pronounced against him on the plea of guilty heretofore entered in this cause, therefore it is ordered and adjudged by the court” that the defendant be sentenced to an indeterminate term of imprisonment in the penitentiary. The circuit court ordered this entry amended by inserting after the plea of guilty the- words: “And the court thereupon duly instructed and admonished said defendant, Henry W. Petrie, according to law, as to the consequences of his plea, and upon being so instructed and admonished the said defendant, Henry W. Petrie, persisted in his plea of guilty.” The record as originally made containing no reference to the explaining of the consequences of his plea of guilty to. the defendant was insufficient to sustain the judgment. (Krolage v. People, 224 Ill. 456; People v. Harney, 276 id. 236.) There was no minute or memorial paper upon which the court based this amendment. It was founded wholly upon an affidavit of the court reporter, together with a transcript of his notes taken at the time the plaintiff in error was sentenced. In Hubbard v. People, 197 Ill. 15, we held that the record in a criminal case may be amended after the term at which it was made but that the amendment must be based upon some official or quasi official note, memorandum or memorial paper remaining in the files of the case or upon the records of the court and not upon the recollection of the judge or other person or upon ex parte affidavits or testimony after the event has occurred. It was also held that it is not the duty of the shorthand reporter to keep notes for the judge, or memoranda from which the clerk may subsequently write up the record; that' his notes, therefore, cannot be made the basis for amending the record, and that his affidavit is of no more force for that purpose than that of any other bystander. Other errors assigned and argued on behalf of the plaintiff in error have been decided against his contentions in People v. Doras, 290 Ill. 188, and People v. Connors, 291 id. 614. The amendment of the record in regard to the explanation of the consequences of the plea of guilty was not authorized. For the failure of the record to show that the consequences of his plea were explained to the defendant the judgment is reversed and the cause will be remanded. Reversed and remanded.